

	

		II

		109th CONGRESS

		1st Session

		S. 774

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Mr. Bunning introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to repeal the

		  1993 income tax increase on Social Security benefits.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Social Security Benefits Tax Relief

			 Act of 2005

				.

		

			2.

			Repeal of 1993 income tax increase on Social Security

			 benefits

			

				(a)

				Restoration of prior law formula

				Subsection (a) of section 86 of the Internal Revenue Code of 1986

			 (relating to social security and tier 1 railroad retirement benefits) is

			 amended to read as follows:

				

					

						(a)

						In general

						Gross income for the taxable year of any taxpayer described in

				subsection (b) (notwithstanding section 207 of the

				Social Security Act) includes social

				security benefits in an amount equal to the lesser of—

						

							(1)

							one-half of the social security benefits received during the

				taxable year, or

						

							(2)

							one-half of the excess described in subsection (b)(1).

						

			

				(b)

				Repeal of adjusted base amount

				Subsection (c) of section 86 of the Internal Revenue Code of 1986

			 is amended to read as follows:

				

					

						(c)

						Base amount

						For purposes of this section, the term base amount

				means—

						

							(1)

							except as otherwise provided in this subsection,

				$25,000,

						

							(2)

							$32,000 in the case of a joint return, and

						

							(3)

							zero in the case of a taxpayer who—

							

								(A)

								is married as of the close of the taxable year (within the

				meaning of section 7703) but does not file a joint return for such year,

				and

							

								(B)

								does not live apart from his spouse at all times during the

				taxable year.

							

			

				(c)

				Conforming amendments

				

					(1)

					Subparagraph (A) of section 871(a)(3) of the Internal Revenue

			 Code of 1986 is amended by striking 85 percent and inserting

			 50 percent.

				

					(2)

					(A)

						Subparagraph (A) of section 121(e)(1) of the Social Security

			 Amendments of 1983 (Public Law 98–21) is amended—

						

							(i)

							by striking (A) There and inserting

			 There;

						

							(ii)

							by striking (i) immediately following

			 amounts equivalent to; and

						

							(iii)

							by striking , less (ii) and all that follows and

			 inserting a period.

						

						(B)

						Paragraph (1) of section 121(e) of such Act is amended by

			 striking subparagraph (B).

					

						(C)

						Paragraph (3) of section 121(e) of such Act is amended by

			 striking subparagraph (B) and by redesignating subparagraph (C) as subparagraph

			 (B).

					

						(D)

						Paragraph (2) of section 121(e) of such Act is amended in the

			 first sentence by striking paragraph (1)(A) and inserting

			 paragraph (1).

					

				(d)

				Effective dates

				

					(1)

					In general

					Except as otherwise provided in this subsection, the amendments

			 made by this section shall apply to taxable years beginning after December 31,

			 2005.

				

					(2)

					Subsection (c)(1)

					

					The amendment made by subsection (c)(1) shall apply to benefits

			 paid after December 31, 2005.

				

					(3)

					Subsection (c)(2)

					

					The amendments made by subsection (c)(2) shall apply to tax

			 liabilities for taxable years beginning after December 31, 2005.

				

			3.

			Maintenance of transfers to hospital insurance Trust

			 Fund

			There are hereby appropriated

			 to the Federal Hospital Insurance Trust Fund established under

			 section

			 1817 of the Social Security

			 Act (42

			 U.S.C. 1395i) amounts equal to the reduction in revenues to the

			 Treasury by reason of the enactment of this Act. Amounts appropriated by the

			 preceding sentence shall be transferred from the general fund at such times and

			 in such manner as to replicate to the extent possible the transfers which would

			 have occurred to such Trust Fund had this Act not been enacted.

		

